DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
  
Independent claims 2 and 13 and their dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11,095,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 11,095,801.   
Current Application 17/341,658                                           U.S. Patent No. 11095801
2. A method, comprising: presenting, by a scanner, as an Internet-of-Things (IoTs) device over a network connection for interaction and operation independent of transaction-based processing of the scanner associated with transactions being processed on behalf of a transaction terminal; capturing and reading, by the scanner, item codes as items are scanned during the transactions and providing the item codes to the transaction terminal; capturing and buffering, by the scanner, video recorded during the transactions and when there are no transactions being performed by the transaction terminal; and providing, by the scanner operating as the IoTs device, the video over the network connection during the transaction and when there are no transaction being performed by the transaction terminal.

3. The method of claim 2, wherein capturing and reading further includes capturing and reading the item codes by a first camera and a first processor of the scanner.

4. The method of claim 3, wherein capturing and buffering further includes capturing and buffering the video by a second camera and a second processor of the scanner.

5. The method of claim 4, wherein providing further includes streaming the video, by the second processor, from a buffer of the scanner.

6. The method of claim 2, wherein presenting further includes maintaining a second network connection between the scanner and the transaction terminal as a second and independent connection from the network connection for the IoTs device, wherein the second network connection is a port connection between the scanner and the transaction terminal.

7. The method of claim 2 further comprising: operating, by the scanner, as a peripheral device of the transaction terminal for the transaction during the transaction-based processing; and operating, by the scanner, as an independent and a separate device from the peripheral device over the network connection, wherein the independent and separate device is the IoTs device.

8. The method of claim 7, wherein operating as the peripheral device further includes communicating with the transaction terminal during the transactions over an Ethernet port connection.

9. The method of claim 2 further comprising, processing the method on the scanner, wherein the scanner comprises a multiprocessor architecture comprising multiple processors, at least one processor performs the transaction-based processing and at least one addition processor presents and operates over the network connection as the IoTs device.

10. The method of claim 2 further comprising, presenting an interface over the network connection for interaction with the IoTs device.

11. The method of claim 10 further comprising: receiving, by the scanner, through the interface video configuration settings for capturing of the video; and configuring, by the scanner, for capturing and providing the video with the video configuration settings.

12. The method of claim 2 further comprising: maintaining a first port connection between the scanner and the transaction terminal over a first port of the scanner, wherein the first port connection is independent and separate from the network connection of the IoTs device; and maintaining a second port connection between the scanner and a remotely located camera that captures and supplies the video to the scanner for the network connection.

13. A method, comprising: selectively activating, by processors of a scanner, a plurality of cameras based on a current processing mode of the scanner; activating, by a first processor of the scanner, a first camera when the current processing mode is a transaction mode of operation for the scanner during which the first camera captures item codes on items being purchased during transactions with a transaction terminal that is interfaced to the scanner over a first port connection of a first scanner port; activating, by a second processor of the scanner, at least one second camera when the current processing mode is an Internet-of-Things (IoTs) device mode of operation and recording video captured from the at least one second camera; and concurrently, by the first processor and the second processor of the scanner, processing the scanner in both the transaction mode of operation and the IoTs device mode of operation.

14. The method of claim 13 further comprising, managing, by the first processor and the second processor conflicts between access to the plurality of cameras during the transaction mode of operation and the IoTs device mode of operation.

15. The method of claim 13, wherein activating the at least one second camera further includes cycling activation and deactivation, by the second processor, between multiple cameras to record the video from different fields of view associated with each of the multiple cameras.

16. The method of claim 13, wherein activating the at least one second camera further includes maintaining, by the second processor, a second port connection to a remotely located camera over a second scanner port to record the video captured by the remotely located camera.

17. The method of claim 13, wherein activating the at least one second camera further includes integrating, by the second processor, scanner-specific metadata into the video, wherein the scanner-specific metadata comprises scanner-detected events, surveillance events, weigh scale status, and item weights for any of the items being processed in the transaction mode of operation by the first processor.

18. The method of claim 17, wherein integrating further includes synchronizing the scanner-specific metadata with frames of the video.

19. The method of claim 13 further comprising: operating, by the second processor, the scanner as a network video recorder during the IoTs device mode of operation.

20. A scanner, comprising: a first processor; a second processor; a weigh scale; a first camera; a first port; a second port; a network port; and a storage buffer; wherein the first port adapted to connect the scanner as a peripheral device of a transaction terminal to read item codes of items during a transaction using the first camera and to record item weights during the transaction using the weigh scale; wherein the second port adapted to connect the scanner to the second camera that is remote from the scanner; wherein the network port is adapted to present the scanner as an Internet-of-Things (IoTs) device accessible over a network connection to the scanner; wherein the first processor is adapted to read the item codes, record the item weights, and provide the item codes and the item weights to the transaction terminal during the transaction over the first port; wherein the second processor is adapted to record video in the storage buffer provided by the second camera over the second port; wherein the second processor is further adapted to stream and provide the video from the storage buffer to connected devices over the network port simultaneously while the first processor is interacting with the transaction terminal during the transaction, and the second process is adapted to stream and provide the video from the storage buffer to the connected devices over the network port when the first processor is not interacting with the transaction terminal for the transaction.

21. The scanner of claim 20, wherein the transaction terminal is a Point-Of-Sale (POS) terminal, a Self-Service Terminal (SST), or a kiosk.
  

1. A method, comprising: processing, by a scanner connected to a Point-Of-Sale (POS) terminal as a peripheral device of the POS terminal, barcodes or Quick Response (QR) codes during POS transactions that are being processed by the POS terminal, wherein the scanner comprises a multiprocessor architecture comprising multiple processors that process in parallel providing independent video processing for video and transaction processing for the POS transactions being processed by the POS terminal; selectively activating, by the scanner, a camera that captures the video over a high speed data connection; buffering, by the scanner, portions of the video in a storage of the scanner; streaming, by the scanner, the portions of the video from the storage over a network connection port to a server, wherein the network connection port is independent of a peripheral connection between the scanner and the POS terminal, and wherein the peripheral connection is accessed during the processing of the barcodes or the QR codes for the POS transactions; processing, by the scanner, the POS transactions over the peripheral connection with the POS terminal while simultaneously and independently streaming, by the scanner in parallel and using the multiple processors, the portions of the video over the network connection from the storage to the server; managing, by the scanner, conflicts during concurrent video capturing by the camera that conflict with processing the barcodes or the QR codes and the video being captured during the POS transactions being processed with the POS terminal by the multiple processors cooperating for the managing of the conflicts; presenting, by the scanner, as an Internet-of-Things (IoTs) device over the network connection for interaction and operation independent of scanner-related processing associated with the POS transaction; and operating, by the scanner, as a Network Video Recorder (NVR) for pausing, rewinding, and fast-forwarding recorded video stored on the scanner.

2. The method of claim 1 further comprising, processing at least one configuration instruction received over the network connection that changes existing video recording capabilities provided from and on the scanner.

3. The method of claim 1, wherein selectively activating further includes simultaneously activating at least one second camera that captures different video and combining the different video with the video for the streaming.

4. The method of claim 1, wherein selectively activating further includes cycling activation of the camera to a second camera connected to the scanner, wherein the second camera has a different field of view from the camera while the scanner continues buffering the video in the storage.

5. The method of claim 1, wherein selectively activating further includes activating the camera as an overhead camera that is external to the POS terminal and the scanner and connected to the scanner through a high-speed port.

6. The method of claim 1, wherein selectively activating further includes activating the camera as at least one camera integrated into the scanner and used for scanning the barcodes of the QR codes during the POS transactions being processed on the POS terminal.

7. The method of claim 6, wherein activating further includes capturing the video while a different camera integrated into the scanner scans a particular barcode for a particular item during a particular POS transaction being processed on the POS terminal.

8. The method of claim 1, wherein selectively activating further includes activating the camera in response to a pre-defined detected event detected at the scanner.

9. The method of claim 8, wherein selectively activating further includes capturing the video for a pre-determined period of time before the pre-defined detected event was detected and for the pre-determined period of time after the pre-defined detected event was detected.

10. A method, comprising: operating a scanner comprising a multiprocessor architecture comprising multiple processors that process in parallel and providing independent video processing for video captured by the scanner and transaction processing for a Point-Of-Sale (POS) transaction being processed by a POS terminal that is connected to the POS terminal, wherein the scanner is a peripheral device of the POS terminal for scanning item codes during the POS transaction at the POS terminal; scanning, by the scanner, the item codes and providing, by the scanner the item codes over a peripheral connection between the scanner and the POS terminal during the POS transaction; capturing, by the scanner, the video during the POS transaction, wherein capturing further includes capturing the video over a high speed data connection between the scanner and a camera; buffering the video in a storage of the scanner; providing, by the scanner, remote access to the video over an independent Ethernet connection to a server, wherein the independent Ethernet connection is separate from the peripheral connection between the scanner and the POS terminal, wherein the peripheral connection provides the item codes to the POS terminal during the POS transaction; simultaneously and independent of processing being performed by the scanner for the POS transaction providing, by the scanner in parallel using the multiple processors, access to the video over the Ethernet connection to the server during the POS transaction without impacting processing of the POS transaction occurring over the peripheral connection; managing, by the scanner, conflicts during concurrent video capturing by the camera that conflict with scanning the item codes and the video being captured during the POS transaction being processed with the POS terminal by the multiple processors cooperating for the managing of the conflicts; presenting, by the scanner, as an Internet-of-Things (IoTs) device over the independent Ethernet connection for interaction and operation independent of scanner-related processing associated with the POS transaction; and operating, by the scanner, as a Network Video Recorder (NVR) for pausing, rewinding, and fast-forwarding recorded video stored on the scanner.

11. The method of claim 10 further comprising, changing at least one aspect of the video capturing in response to commands received over the Ethernet connection from the server.

12. The method of claim 10, wherein capturing further includes integrating scanner-specific metadata into the video during capturing of the video.

13. The method of claim 10, wherein capturing further includes capturing additional video from the scanner when the POS terminal is inactive and not actively processing any POS transactions.

14. The method of claim 10, wherein capturing further includes capturing the video as multiple different video feeds from the camera and at least one additional camera connected to the scanner and integrating the multiple different video feeds as a tiled video.

15. A scanner, comprising: a multiprocessor architecture comprising: processors; at least one camera; a controller; a peripheral port; and an external network port; wherein the controller is configured to: (i) execute on at least one of the processors, (ii) activate, the at least one camera in response to a Point-Of-Sale (POS) terminal to scan an item barcode during a POS transaction, wherein the scanner provides the item barcode to the POS terminal over the peripheral port, and wherein the scanner is connected to the POS terminal over the peripheral port as a peripheral device of the POS terminal, (iii) activate the at least one camera to capture video over a high speed data connection between the scanner and the at least one camera, and buffer portions of the video in storage on the scanner, (iv) provide the portions of the video over the external network port from the storage of the scanner, wherein the external network port is independent, separate, and different from the peripheral port and the high speed data connection and external network port is accessed without interfering with processing of the POS transaction over the POS transaction being accessed over the peripheral port, wherein the peripheral port is used by the scanner to provide the item barcode for an item during the POS transaction and simultaneously and independently, the external network port is used to provide the portions of the video during the POS transaction to a server from the storage of the scanner using the processors of the multiprocessor architecture to process the video in parallel with processing of the POS transaction; (v) modify a bandwidth rate for which the portions of the video are provided to the server based on a server bandwidth associated with a server connection between the scanner and the server over the external network port, (vi) manage conflicts during concurrent and processing of the item barcode and video processing associated with the video being captured during the POS transaction by the multiple processors cooperating for the managing of the conflicts; (vii) present the scanner as an Internet-of-Things (IoTs) device over the external network port for interaction and operation independent of scanner-related processing associated with the POS transaction; and (viii) operate the scanner as a Network Video Recorder (NVR) for pausing, rewinding, and fast-forwarding recorded video stored on the scanner.

16. The scanner of claim 15, wherein the external network port is an Ethernet port.

17. The scanner of claim 16, wherein the controller is further configured to: (v) communicate the video over the Ethernet port and process instructions to change video capabilities of the scanner received over the Ethernet port using a protocol interface that presents the scanner as a device for interaction through the Ethernet port.

18. The scanner of claim 15, wherein the at least one camera is two cameras including a first camera integrated into the scanner over a bus connection and a second camera that is remotely located from the scanner and the POS terminal, and the second camera connected to the scanner over high-speed data connection.




Although independent claims 2 and 13 and their dependent claims at issue in the current application and the claims of U.S. Patent No. 11,095,801 are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 11,095,801. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. US 11,095,801 for “a scanner connected to a Point-Of-Sale (POS) terminal as a peripheral device of the POS terminal, barcodes or Quick Response (QR) codes during POS transactions that are being processed by the POS terminal, wherein the scanner comprises a multiprocessor architecture comprising multiple processors that process in parallel providing independent video processing for video and transaction processing for the POS transactions being processed by the POS terminal; selectively activating, by the scanner, a camera that captures the video over a high speed data connection; buffering, by the scanner, portions of the video in a storage of the scanner; streaming, by the scanner, the portions of the video from the storage over a network connection port to a server, wherein the network connection port is independent of a peripheral connection between the scanner and the POS terminal, and wherein the peripheral connection is accessed during the processing of the barcodes or the QR codes for the POS transactions; processing, by the scanner, the POS transactions over the peripheral connection with the POS terminal while simultaneously and independently streaming, by the scanner in parallel and using the multiple processors, the portions of the video over the network connection from the storage to the server; managing, by the scanner, conflicts during concurrent video capturing by the camera that conflict with processing the barcodes or the QR codes and the video being captured during the POS transactions being processed with the POS terminal by the multiple processors cooperating for the managing of the conflicts; presenting, by the scanner, as an Internet-of-Things (IoTs) device over the network connection for interaction and operation independent of scanner-related processing associated with the POS transaction; and operating, by the scanner” because the claims merely broaden the scope of elements already taught in U.S. Patent No. 11,095,801 and the modification of known elements since it has been held that omission of elements and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al., PG Pub US 2016/0005020A1 (hereafter Fernando) and in further view of Knowles; C. Harry et al. US 20080283611 A1 (hereafter Knowles).
Regarding claim 2, “a method, comprising: presenting, by a scanner, as an Internet-of-Things (IoTs) device over a network connection for interaction and operation independent of transaction-based processing of the scanner associated with transactions being processed on behalf of a transaction terminal” Fernando teaches a point of sale device comprising a scanner (para 67-69) and wherein the POS device connects over a network (para 50) to be controlled via a management module 1170 remotely (para 114-116) wherein the dictionary definition of Internet-of-Things comprises the networking capability that allows information to be sent to and received from objects and devices using the Internet; “capturing and reading, by the scanner, item codes as items are scanned during the transactions and providing the item codes to the transaction terminal” para 67-70, 141 – POS scanner for scanning barcodes and presenting, in real time, the item that has been currently scanned (for example by a clerk operating the barcode scanner 215 of the POS device 101); “capturing and buffering, by the scanner, video recorded during the transactions and when there are no transactions being performed by the transaction terminal” Fernando teaches a video camera captures images that are stored; and providing, by the scanner operating as the IoTs device, the video over the network connection during the transaction and when there are no transaction being performed by the transaction terminal” (Fernando para 63 captured by the camera as stored by the POS; para 178-180, 257 images are captured and recorded (para 257) and wherein controlling cameras from each POS device to monitor all of the POS devices 104  to allow a merchant to monitor actions to deter theft, when assistance is needed, or to monitor employees wherein a person of ordinary skill in the art would reasonably infer that a merchant may control the cameras at any time whether a transaction is being performed in order to monitor different store areas or activities occurring near the POS during a transaction or after a transaction has been performed/occurred).
Fernando does not disclose the term “buffering” when disclosing the storing of camera images, however, in an analogous art, Knowles teaches the deficiency (para 47, 50, 108-114, 149, 184-189, 224, 229 - an image capturing and buffering subsystem for capturing and buffering images from the image 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernando’s invention for a point-of-sale terminal comprising a scanner and camera for capturing images of sale transactions for security surveillance purposes as an Internet-of-Things (IoTs) by further incorporating known elements of  Knowles’ invention for a POS terminal comprising a multiprocessor architecture for buffering video and for transmitting video to a remote server for storage in order to enable a merchant to monitor the activities at or near the checkout POS regardless of whether transactions are being performed and monitor areas near and around a store to improve security. 

Regarding claim 3, “wherein capturing and reading further includes capturing and reading the item codes by a first camera and a first processor of the scanner” is further rejected on obviousness grounds as discussed in the rejection of claim 2 rendering obvious capturing and reading the item codes by a first camera and wherein Fernando further teaches a processor of the scanner in para 85.
Regarding claim 4, “wherein capturing and buffering further includes capturing and buffering the video by a second camera and a second processor of the scanner” is further rejected on obviousness grounds as discussed in the rejection of claims 2-3 rendering obvious capturing and reading the item codes by a first camera and wherein Fernando further teaches a processor of the scanner in para 85 and multiple cameras for the POS in para 230 and one or more processing cores in para 79.
Regarding claim 5, “wherein providing further includes streaming the video, by the second processor, from a buffer of the scanner” is further rejected on obviousness grounds as discussed in the rejection of claims 2-4 rendering obvious capturing and reading the item codes by a first camera and wherein Knowles teaches the deficiency (para 47, 50, 108-114, 149, 184-189, 224, 229 - an image 
Regarding claim 6, “wherein presenting further includes maintaining a second network connection between the scanner and the transaction terminal as a second and independent connection from the network connection for the IoTs device, wherein the second network connection is a port connection between the scanner and the transaction terminal” is further rejected on obviousness grounds as discussed in the rejection of claims 2-5 wherein Knowles further recognizes the benefit of using multiprocessor architecture comprising multiple processors in parallel providing independent video processing for video and transaction processing for the POS transactions being processed by the POS terminal. A person of ordinary skill in the art would have recognized the benefit of a POS terminal that is able to provide independent video processing and transaction processing using multiple processors operating in parallel because while part of Knowles invention comprises a subsystem for video processing, a different part comprising a different processor handles transaction processing. First, Knowles recognizes the benefit of using multiple processors just for the image processing subsystem (See Knowles para 484 – As shown, the hardware platform comprises: at least one, but preferably multiple high speed dual core microprocessors, to provide a multi-processor architecture having high bandwidth video-interfaces and video memory and processing support; an FPGA (e.g. Spartan 3) for managing the digital image streams supplied by the plurality of digital image capturing and buffering channels, each of which is driven by a coplanar illumination and imaging station (e.g. linear CCD or CMOS image sensing array, image formation optics, etc) in the system). Therefore, without taking into consideration the subsystem for transaction 
Regarding claim 7, “further comprising: operating, by the scanner, as a peripheral device of the transaction terminal for the transaction during the transaction-based processing; and operating, by the scanner, as an independent and a separate device from the peripheral device over the network connection, wherein the independent and separate device is the IoTs device” is further rejected on obviousness grounds as discussed in the rejection of claims 2-6 wherein Fernando teaches a point of sale device comprising a scanner (para 67-69) and wherein the POS device connects over a network (para 50) to be 
Regarding claim 8, “wherein operating as the peripheral device further includes communicating with the transaction terminal during the transactions over an Ethernet port connection” is further rejected on obviousness grounds as discussed in the rejection of claims 2-6 wherein Fernando teaches a point of sale device comprising a scanner (para 67-69) and wherein the POS device connects over a network (para 50) to be controlled via a management module 1170 remotely (para 114-121)See also Fernando para 129-130 disclosing that each barcode scanner comprises an application programming interface understood to enable independent communication with each device using a respective ones of peripherals 1440.
Regarding claim 9, “further comprising, processing the method on the scanner, wherein the scanner comprises a multiprocessor architecture comprising multiple processors, at least one processor performs the transaction-based processing and at least one addition processor presents and operates over the network connection as the IoTs device” is further rejected on obviousness grounds as discussed in the rejection of claims 2-8 wherein Fernando teaches a POS scanner as an IoT as discussed in claim 1 and wherein Fernando also teaches a processor of the scanner in para 85 and multiple cameras for the POS in para 230 and one or more processing cores in para 79; see also Knowles further recognizes the benefit of using multiprocessor architecture comprising multiple processors in parallel providing independent video processing for video and transaction processing for the POS transactions being processed by the POS terminal. A person of ordinary skill in the art would have recognized the benefit of a POS terminal that is able to provide independent video processing and transaction processing using multiple processors operating in parallel because while part of Knowles invention comprises a subsystem for video processing, 
Regarding claim 10, “further comprising, presenting an interface over the network connection for interaction with the IoTs device” is further rejected on obviousness grounds as discussed in the rejection of claims 2-9 wherein Fernando teaches a point of sale device comprising a scanner (para 67-69) and wherein the POS device connects over a network (para 50) to be controlled via a management module 1170 remotely (para 114-116) wherein the dictionary definition of Internet-of-Things comprises the networking capability that allows information to be sent to and received from objects and devices using the Internet; see also Fernando disclose a web interface in para 52 and 121.
Regarding claim 11, “further comprising: receiving, by the scanner, through the interface video configuration settings for capturing of the video; and configuring, by the scanner, for capturing and providing the video with the video configuration settings” is further rejected on obviousness grounds as discussed in the rejection of claims 2-10 wherein Fernando para 63 captured by the camera as stored by the POS; para 178-180, 257 images are captured and recorded (para 257) and wherein controlling cameras from each POS device to monitor all of the POS devices 104  to allow a merchant to monitor actions to deter theft, when assistance is needed, or to monitor employees wherein a person of ordinary skill in the art would reasonably infer that a merchant may control the cameras at any time whether a transaction is being performed in order to monitor different store areas or activities occurring near the POS during a transaction or after a transaction has been performed/occurred). A person of ordinary skill in the art would have reasonably inferred that enabling a merchant to control the cameras of a POS device corresponds to configure the camera to capture content at any particular point in time for transmission and review by the merchant at a remote location as taught by Knowles. 
Regarding claim 12, “further comprising: maintaining a first port connection between the scanner and the transaction terminal over a first port of the scanner, wherein the first port connection is independent and separate from the network connection of the IoTs device; and maintaining a second port connection between the scanner and a remotely located camera that captures and supplies the video to the scanner for the network connection” is further rejected on obviousness grounds as discussed in the rejection of claims 2-11 wherein Fernando teaches a point of sale device comprising a scanner (para 67-69) and wherein the POS device connects over a network (para 50) to be controlled via a management module 1170 remotely (para 114-121); See also Fernando para 129-130 disclosing that each barcode scanner comprises an application programming interface understood to enable independent communication with each device using a respective ones of peripherals 1440. See also Knowles further recognizes the benefit of using multiprocessor architecture comprising multiple processors in parallel providing independent video processing for video and transaction processing for the POS transactions being processed by the POS terminal. A person of ordinary skill in the art would have recognized the benefit of a POS terminal that is able to provide independent video processing and transaction processing using multiple processors operating in parallel because while part of Knowles invention comprises a subsystem for video processing, a different part comprising a different processor handles transaction processing. First, Knowles recognizes the benefit of using multiple processors just for the image processing subsystem (See Knowles para 484 – As shown, the hardware platform comprises: at least one, but preferably multiple high speed dual core microprocessors, to provide a multi-processor architecture having high bandwidth video-interfaces and video memory and processing support; an FPGA (e.g. Spartan 3) for managing the digital image streams supplied by the plurality of digital image capturing and buffering channels, each of which is driven by a coplanar illumination and imaging station (e.g. linear CCD or CMOS image sensing array, image formation optics, etc) in the system). Therefore, without taking into consideration the subsystem for transaction processing, the image processing portion of Knowles already comprises a multiprocessor architecture just for processing images and adding transaction processing would require additional processors of a multiprocessor architecture. Then adding the fact that the POS 
Regarding the method of claims 13 the claims are grouped and rejected with the method claims 1-12 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-12 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. See also Knowles recognizes the benefit of using multiprocessor architecture comprising multiple processors in parallel providing independent video processing for video and transaction processing for the POS transactions being processed by the POS terminal. A person of ordinary skill in the art would have recognized the benefit of a POS terminal that is able to provide independent video processing and transaction processing using multiple processors operating in parallel because while part of Knowles 

    PNG
    media_image1.png
    413
    420
    media_image1.png
    Greyscale

Knowles POS terminal also comprises a subsystem 37, a subsystem 25, image processing subsystem 20, server 33, all working in parallel to process transaction and video images simultaneously: 

    PNG
    media_image2.png
    761
    685
    media_image2.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al., PG Pub US 2016/0005020A1 (hereafter Fernando) and in further view of Knowles; C. Harry et al. US 20080283611 A1 (hereafter Knowles) and in further view of Catoe; Peter Terry et al.  US 9595029 B1 (hereafter Catoe).
Regarding claim 14, “further comprising, managing, by the first processor and the second processor conflicts between access to the plurality of cameras during the transaction mode of operation and the IoTs device mode of operation” the combination of Fernando and Knowles do not disclose managing conflicts. 
In an analogous art, Catoe col. 10:50-67 to col. 11:1-67 to col. 12:1-12, see also col.17:22-67 to col.18:1-67 for using an image and a bar code to resolve conflicts corresponds to resolving exceptions and conflicts for items scanned and processed using the point-of-sale scanner to obtain a bar code and image. Furthermore, the examiner makes prior art of record but not relied upon which elaborates on the embodiments taught ty Catoe relating to bar code scanner and camera images used to resolve conflicts. See Brundage; Trent J. et al. US 9690967 B1 Detecting conflicts between multiple different encoded signals within imagery comprising a Point of Sale device in col. 24:53-67 to col.25:1-7. Again, whereas Catoe does not reference using a multiprocessor architecture, as claimed, the multiprocessor architecture is discussed in the teachings of Knowles (see above - Knowles recognizes the benefit of using multiple processors just for the image processing subsystem (See Knowles para 484 – As shown, the hardware platform comprises: at least one, but preferably multiple high speed dual core microprocessors, to provide a multi-processor architecture having high bandwidth video-interfaces and video memory and processing support; an FPGA (e.g. Spartan 3) for managing the digital image streams supplied by the plurality of digital image capturing and buffering channels, each of which is driven by a coplanar illumination and imaging station (e.g. linear CCD or CMOS image sensing array, image formation optics, etc) in the system). Therefore, without taking into consideration the subsystem for transaction processing, the image processing portion of Knowles already comprises a multiprocessor architecture just for processing images. Then adding the fact that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernando’s invention for a point-of-sale terminal comprising a scanner and camera for capturing images of sale transactions for security surveillance purposes as an Internet-of-Things (IoTs) by further incorporating known elements of  Knowles’ invention for a POS terminal comprising a multiprocessor architecture for buffering video and for transmitting video to a remote server for storage in order to enable a merchant to monitor the activities at or near the checkout POS regardless of whether transactions are being performed and monitor areas near and around a store to improve security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernando and Knowles’  invention for a point-of-sale terminal comprising a scanner and cameras for capturing images of sale transactions for security surveillance purposes by further incorporating known elements of Catoe’s invention comprising a checkout module and point-of-sale (POS) terminal comprising a scanner wherein a scanner comprising a camera is able to process conflicts and exceptions occurring during the scanning and camera processing of items, using item related bar codes, during transactions because the prior art recognizes that point-of-sale scanners have been designed with a multiprocessor architecture and to process such exceptions and conflicts when multiple items may be associated with single bar code or when the bar code is not read correctly and the mere combination of known elements according to their respective functions yields predictable results for increasing productivity of retail clerks.

Claim 15-21 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al., PG Pub US 2016/0005020A1 (hereafter Fernando) and in further view of Knowles; C. Harry et al. US 20080283611 A1 (hereafter Knowles) and in further view of Catoe; Peter Terry et al.  US 9595029 B1 (hereafter Catoe) and in further view of Vance; James R. US 7866546 B1 (hereafter Vance).
Regarding claim 15, “wherein activating the at least one second camera further includes cycling activation and deactivation, by the second processor, between multiple cameras to record the video from different fields of view associated with each of the multiple cameras” is further rejected on obviousness grounds as discussed in the rejection of claim 14 but Fernando, Knowles and Catoe do not disclose cycling activation and deactivation as claimed. 
In an analogous art, Vance col. 12 ll. 43-47 – teaches two cameras wherein one is directed to scanning area and the second to a person's face; see also 14 ll. 48-65 – simultaneously activating a plurality of cameras that capture different video and combining the different video for the streaming. As such, a person of ordinary skill in the art would have understood that a plurality of cameras are utilized for viewing different angles relating to a POS terminal and wherein an authorized user can cycle activation to monitor any of the cameras related to a plurality of POS terminals angles depending on where the camera is located.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernando, Knowles and Catoe’s  invention for a point-of-sale terminal comprising a scanner and cameras for capturing images of sale transactions for security surveillance purposes by further incorporating known elements of Vance’s invention comprising a checkout module and point-of-sale (POS) terminal comprising a scanner wherein a scanner comprising multiple cameras because Fernando recognizes the need to provide a merchant with security capabilities to monitor the area around the POS terminal. 
Regarding claim 16, “wherein activating the at least one second camera further includes maintaining, by the second processor, a second port connection to a remotely located camera over a second scanner port to record the video captured by the remotely located camera” is further rejected on obviousness grounds as discussed in the rejection of claims 1-15 wherein Fernando para 63 captured by the camera as stored by the POS; para 178-180, 257 images are captured and recorded (para 257) and wherein controlling cameras from each POS device to monitor all of the POS devices 104  to allow a merchant to monitor actions to deter theft, when assistance is needed, or to monitor employees wherein a person of ordinary skill in the art would reasonably infer that a merchant may control the cameras at any time and on any scanner whether a transaction is being performed in order to monitor different store areas or activities occurring near the POS during a transaction or after a transaction has been performed/occurred.
Regarding claim 17, “wherein activating the at least one second camera further includes integrating, by the second processor, scanner-specific metadata into the video, wherein the scanner-specific metadata comprises scanner-detected events, surveillance events, weigh scale status, and item weights for any of the items being processed in the transaction mode of operation by the first processor” is further rejected on obviousness grounds as discussed in the rejection of claims 1-16 wherein the combination of prior art teaches a plurality of cameras for capturing the transaction events that occur at the POS terminal. See also Knowles disclosing the bar-code reading system comprises an integrated electronic weight scale (para 0073, 0161-164)(para 452 for transmitting state control data).
Regarding claim 18, “wherein integrating further includes synchronizing the scanner-specific metadata with frames of the video” is further rejected on obviousness grounds as discussed in the rejection of claims 1-16 wherein the combination of prior art teaches a plurality of cameras for capturing the transaction events that occur at the POS terminal. See also Knowles disclosing the bar-code reading 
Regarding claim 19, “further comprising: operating, by the second processor, the scanner as a network video recorder during the IoTs device mode of operation” is further rejected on obviousness grounds as discussed in the rejection of claims 2-6 wherein Fernando teaches a point of sale device comprising a scanner (para 67-69) and wherein the POS device connects over a network (para 50) to be controlled via a management module 1170 remotely (para 114-116) wherein the dictionary definition of Internet-of-Things comprises the networking capability that allows information to be sent to and received from objects and devices using the Internet. See also Fernando para 129-130 disclosing that each barcode scanner comprises an application programming interface understood to enable independent communication with each device.
Regarding the scanner of claims 20-21 the claims are grouped and rejected with the method claims 1-19 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-19 and because the steps of the method are easily converted into elements of a computerized scanner by one of ordinary skill in the art. The limitations of claims 20-21 are a combination of elements recited in claims 1-19. With respect to the elements relating to a weights, see claims 17-18 wherein the prior art renders obvious the combination of a scanner comprising a scale for recording transaction weights in relation to recorded video images. See also Knowles recognizes the benefit of using multiprocessor architecture comprising multiple processors in parallel providing independent video processing for video and transaction processing for the POS transactions being processed by the POS terminal. A person of ordinary skill in the art would have recognized the benefit of a POS terminal that is able to provide independent video processing and transaction processing using multiple processors operating in parallel because while part of Knowles 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421